               Case 1:20-cv-00263-AT-KHP Document 40 Filed 04/28/21 Page 1 of 3




JAMES E. JOHNSON                          THE CITY OF NEW YORK                                     BILAL HAIDER
Corporation Counsel                                                                                   Senior Counsel
                                         LAW DEPARTMENT                                        Phone: (212) 356-3549
                                                                                                 Fax: (212) 356-3509
                                                100 CHURCH STREET                               bhaider@law.nyc.gov
                                                NEW YORK, NY 10007



                                                                   April 28, 2021

      BY ECF
      Honorable Analisa Torres
      United States District Judge
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                             Re:    Bah v. The City of New York, et al.,
                                    20-CV-263 (AT)(KHP)
      Your Honor:
                     I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
      the City of New York, and the attorney for defendants City of New York, Police Officer Neva
      Becerril, Sergeant Marilyn Aguirre, and Lieutenant Charmaine Pilgrim (“Defendants”) in the
      above-referenced matter. In accordance with Rule III(A) of Your Honor’s Individual Rules and
      Practices in Civil Cases, defendants Becerril, Aguirre, and Charmaine respectfully file this pre-
      motion letter in anticipation of their motion to dismiss plaintiff’s Second Amended Complaint
      (“SAC”) pursuant to Federal Rule of Civil Procedure (“FRCP”) 12(b)(6).

              I.      Background
                      By way of background, plaintiff alleges that, on August 6, 2019, she was arrested
      and transported to the 23rd Precinct of the New York City Police Department (“NYPD”). (ECF
      No. 33 at ¶¶ 20-25.) At the precinct, Officer Becerril, a female officer, “began to remove
      plaintiff’s hijab in an open area of the precinct” and later searched plaintiff by “reaching under
      plaintiff’s hijab to remove plaintiff’s wireless headphones.” (Id. at ¶¶ 26-28.) Then, according
      to plaintiff, she was transported to One Police Plaza, where Sergeant Aguirre, who is also
      female, “told [plaintiff] that she must remove her hijab or Aguirre would remove it by force.”
      (Id. at ¶¶ 34-35.) Plaintiff claims that she ultimately pulled her hijab back to reveal her ears and
      that a photograph was taken of her. (Id. at 37-38.) Finally, plaintiff alleges that she was
      transported to Manhattan Central Booking, where Lieutenant Pilgrim required her to remove her
      hijab and a photograph was taken of her. (Id. at ¶¶ 44-46.) Plaintiff claims that, by taking the
      above actions, defendants Becerril, Aguirre, and Pilgrim violated her rights under the (1)
      Religious Land Use and Institutionalized Persons Act (“RLUIPA”), (2) Free Exercise Clause of
       Case 1:20-cv-00263-AT-KHP Document 40 Filed 04/28/21 Page 2 of 3




the First Amendment of the United States Constitution, and (3) Free Exercise Clause contained
in Article I, Section 3 of the New York State Constitution. (Id. at ¶¶ 48-68.)
                 In accordance with Rule III(B) of Your Honor’s Individual Rules and Practices in
Civil Cases, the parties have exchanged pre-motion letters and e-mails regarding the deficiencies
in plaintiff’s pleadings and defendants now intend to file a motion to dismiss.

       II.     Defendants Becerril, Aguirre, and Pilgram are entitled to qualified immunity
               on Plaintiff’s RLUIPA and the First Amendment claims
               “Public officials are immune from suit under 42 U. S. C. §1983 unless they have
‘violated a statutory or constitutional right that was clearly established at the time of the
challenged conduct.’” City & County of San Francisco v. Sheehan, 575 U.S. 600 (2015),
quoting Plumhoff v. Rickard, 572 U.S. 765, 778 (2014). “Clearly established means that, at the
time of the officer’s conduct, the law was sufficiently clear that every reasonable official would
understand that what he is doing is unlawful.” District of Columbia v. Wesby, 138 S. Ct. 577,
589 (2018) (internal citations omitted). To be clearly established, a legal principle must be
“dictated by controlling authority or a robust consensus of cases. It is not enough that the rule is
suggested by then-existing precedent.” Id. at 589-590 (internal citations and quotations
omitted.) The rule’s contours must be so well defined that it is “clear to a reasonable officer that
his conduct was unlawful in the situation he confronted.” Saucier v Katz, 533 U.S. 194, 202
(2001). This requires a high degree of specificity. See Mullenix v. Luna, 136 S. Ct. 305, 308
(2015).
                There is no precedent clearly establishing that the various actions taken by Officer
Becerril, Sergeant Aguirre, and Lieutenant Pilgrim were unconstitutional. To Defendants’
knowledge, neither the United States Supreme Court nor the Second Circuit has decided whether
an officer violates the Free Exercise Clause by removing an arrestee’s religious headdress in the
presence of men. See J.H. v. Bratton, 248 F. Supp. 3d 401, 413 (E.D.N.Y. 2017) (granting the
defendant officers qualified immunity on the grounds that the court was not aware of any
controlling precedent establishing that an officer violates a Muslim woman’s Free Exercise rights
by removing her hijab in the presence of male officers and detainees in order to take a booking
photograph); see also Soliman v. City of New York, No. 15-CV-5310 (PKC) (RER), 2017 U.S.
Dist. LEXIS 50599, at *17, n 7 (E.D.N.Y. Mar. 31, 2017) (same). In fact, the controlling
authority that does exist suggests that it is constitutional to remove one’s religious headdress to
take identification photographs. Zargary v. City of New York, 607 F. Supp. 2d 609, 610
(S.D.N.Y. 2009), affrm’d Zargary v. City of New York, 412 Fed. Appx. 339, 341-342 (2d Cir.
2011). For instance, in Zargary, the Second Circuit upheld the constitutionality of a New York
City Jail’s photograph policy, which required the plaintiff—an Orthodox Jewish woman—to
remove her religious head scarf in front of a male correction officer. Id.
                Because the weight of authority suggests that it is constitutional to remove
religious headdresses to take booking photographs, Officer Becerril, Sergeant Aguirre, and
Lieutenant Pilgrim are entitled to qualified immunity. Lietenant Pilgrim’s alleged action—
requiring Plaintiff to remove her hijab in Central Booking for an arrest photograph—is directly
analogous to the action deemed constitutional in Zargary. Because Officer Becerril and Sergeant
Aguirre both allegedly took actions that were even less invasive, neither officer could have
violated a clearly established right.


                                               -2-
        Case 1:20-cv-00263-AT-KHP Document 40 Filed 04/28/21 Page 3 of 3




        III.    Defendants Becerril, Aguirre, and Pilgram are entitled to qualified immunity
                under New York common law
                “The doctrine of qualified immunity applies to ‘federal causes of action but is not
generally understood to protect officials from claims based on state law.’” Mangino v. Inc. Vill.
of Patchogue, 814 F. Supp. 2d 242, 250 n. 5 (E.D.N.Y. 2011) (quoting Jenkins v. City of New
York, 478 F.3d 76, 86 (2d Cir. 2007)). However, New York common law “fills this gap”
(Alhovsky v. Ryan, 658 F. Supp. 2d 526, 535 (SDNY 2009)), by “grant[ing] government
officials qualified immunity on state-law claims except where the officials’ actions are
undertaken in bad faith or without reasonable basis.” Mangino, 814 F. Supp. 2d at, 250 n.5
(quoting Papineau v. Parmley, 465 F.3d 46, 63 (2d Cir. 2006)). 1
                Here, defendants Becerril, Aguirre, and Pilgrim are entitled to qualified immunity
under New York State common law for the same reasons they are entitled to qualified immunity
under federal common law. Plaintiff sets forth no allegations suggesting that any defendant acted
in bad faith, rather than to fulfil their job duties. Additionally, defendants Becerril, Aguirre, and
Pilgrim had a reasonable basis to believe their actions were constitutional because, as explained
above, the legal authority that existed on August 6, 2019 suggested that an officer could
constitutionally remove religious headdresses to take booking photographs.

        IV.     Conclusion
              Accordingly, Officer Becerril, Sergeant Aguirre, and Lieutenant Pilgrim request
the following briefing schedule, which was agreed upon by all parties, for their anticipated
motion to dismiss the SAC pursuant to FRCP 12(b)(6):

                        Defendants’ Motion:              June 1, 2021
                        Plaintiff’s Opposition:          July 15, 2021
                        Defendants’ Reply:               July 30, 2021

                Thank you for your consideration herein.

                                                         Respectfully submitted,

                                                         Bilal Haider         /s
                                                         Bilal Haider
                                                         Senior Counsel
                                                         Special Federal Litigation Division
                                                         100 Church Street, Room 3-235
                                                         New York, New York 10007
                                                         (212) 356-3549
                                                         bhaider@law.nyc.gov
CC:     By ECF
        Gabriel Harvis, Esq. (Attorney for Plaintiff)

1
  See, e.g., Alhovsky v. Ryan, 658 F. Supp. 2d 526, 535-36 (S.D.N.Y. 2009) (“Plaintiff asserts that there
is no qualified immunity doctrine under state law, so the common law false arrest claim cannot be
dismissed on that basis. Plaintiff is incorrect, although his mistake is a common one.”).
                                                  -3-
